Case 4:19-cr-40080-KES Document 3 Filed 09/10/19 Page 1 of 6 PageID #: 4




                       UNITED STATES DISTRICT COURT
                         DISTRICT OF SOUTH DAKOTA
                             SOUTHERN DIVISION




  UNITED STATES OF AMERICA,                CR 19

                    Plaintiff,
                                           PLEA AGREEMENT
           vs.



  HULTGREN CONSTRUCTION, L.L.C.,

                    Defendant.



      Defendant Hultgren Constniction, L.L.C., the Defendant's attorney, and
fhp United States Attorney for the District of South Dakota hereby submit the
following Plea Agreement to the United States District Court, which Agreement
was reached pursuant to discussions between the United States Attorney and
the Defendant's attorney. The Agreement is as follows:

      A. ACKNOWLEDGMENT AND WAIVER OF RIGHTS AND UNDER

STANDING OF MAXIMUM PENALTIES: The Defendant agrees that it has been

fuUy advised ofits statutory and constitutional rights herein, and that it has been
informed of the charges and allegations against it and the penalty therefor, and
that it understands same. The Defendant further agrees that it understands that
by entering a plea of guilty as set forth hereafter, it will be waiving certain
statutory and constitutional rights to which it is otherwise entitled.
      B.     PLEA AGREEMENT PROCEDURE - NO RIGHT TO WITHDRAW

PLEA IF COURT REJECTS RECOMMENDATION: The United States and the
Defendant agree that this Plea Agreement is presented to the Court pursuant to
Case 4:19-cr-40080-KES Document 3 Filed 09/10/19 Page 2 of 6 PageID #: 5




Rule 11(c)(1)(B) of the Federal Rules of Criminal Procedure which authorizes the
United States to agree that it will recommend, or agree not to oppose, the
Defendant's request that a particular sentence or sentencing range is appropriate
or that a particular provision of the Sentencing Guidelines, or policy statement,
or sentencing factor, does or does not apply. Such agreements and
recommendations are not binding on the Court, and the Defendant may not
withdraw its plea of guilty if the Court rejects them.

      C.    PLEA OF GUILTY TO CHARGE: Pursuant to Federal Rule of

Criminal Procedure 43, Defendant Hultgren Construction, L.L.C., agrees that it

shall designate a duly authorized corporate representative to personally appear at
aU proceedings associated with this criminal case.
      Defendant Hultgren Construction, L.L.C., will plead guFty to the Information

charging it with WOlful Violation of the Occupational, Safely, and Health Act
Causing Death to Employee, in violation of 29 U.8.C. § 666(e). The charge carries
the maximum penalties of a $500,000 fine, and a period of probation of 5 years.
There is also a $50 assessment to the victims' assistance fund.

      D.     VIOLATION OF TERMS AND CONDITIONS: The Defendant

acknowledges and understands that if it violates the terms of this plea
agreement, engages in any further criminal activity, or fails to appear for
sentencing, this plea agreement shall become voidable at the discretion of the
 United States and the Defendant will face the following consequences:

      (1)    All testimony and other information the Defendant has provided at
any time to attorneys, employees, or law enforcement officers of the United
Case 4:19-cr-40080-KES Document 3 Filed 09/10/19 Page 3 of 6 PageID #: 6




States, to the Court, or to the federal grand jury raay and will be used against it
in any prosecution or proceeding.

      (2}   The United States will be entitled to reinstate previously dismissed
charges and/or pursue additional charges against the Defendant, and to use any
information obtained directly or indirectly from the Defendant in those additional
prosecutions.

      (3)   The United States will be released from any obligations, agreements,
or restrictions imposed upon it under this plea agreement.

      E.    KECOMMEWDATIOW REGARDING SENTENCE - ANY SENTENCE

WITHIN STATUTORY LIMITS AND RESTITUTION: At the sentencing hearing,

both the United States and the Defendant are free to recommend whatever

sentence each feels is appropriate, within statutory limits, present evidence, and
make arguments in support thereof. The Defendant understands that any
recommendation made by it or the United States is not binding on the Court. The
Defendant farther understands that it may not withdraw its plea of guilty if the

Court rejects any recommendation.

      F.    SPECIAL ASSESSMENT: The Defendant agrees to remit to the U.S-

Clerk of Court, 400 South Phillips Avenue, Sioux Falls, South Dakota 57104, no
later than two weeks prior to sentencing, a certified or cashier's check payable to
the "U.S. Clerk of Court"in the amount of$50,in full satisfaction of the statutory

costs pursuant to 18 U.S.C. § 3013.

      G.    RESTITUTION - AGREEMENT TO PAY: The Defendant hereby

agrees to make restitution to the victims for Defendant's conduct set forth in the
                                        3
Case 4:19-cr-40080-KES Document 3 Filed 09/10/19 Page 4 of 6 PageID #: 7




Information, this Plea Agreement(including the Factual Basis Statement), and the
presentence investigation report, pursuant to 18 U.S.C,§§ 3663 and 3663A.
      H.    MONEJTARY OBLIGATIOIfS - DEFENDANT'S ONGOING DUTY: If

the Defendant does not have sufficient financial resources to immediately satisfy

the financial obligations imposed upon it at sentencing, the Defendant agrees, if
requested by the United States, to promptly execute and return an executed
Authorization to Release Financial Records and Documents, an executed

Authorization to Release Tax Returns and Attachments and an executed

Financial Statement. The Defendant understands that this is an ongoing duty

which continues until such time as payment is remitted in full. The Defendant

also may be required to furnish the requested information, as well as current
earnings statements and copies of its W-2s even if the request is made after it
has been sentenced. The Defendant agrees to assist the United States in

identifying, locating, returning, and transferring assets for use in payment of any
financial obligations imposed as part of the sentence in this case.
      J.    RESERVING THE RIGHT TO REBUT OR CLARIFY MITIGATION

INFORMATION: The United States reserves the right to rebut or clarify matters

set forth in the presentence investigation report, or raised by the Defendant in
mitigation of its sentence, with evidence and argument.

      K.    BASIS FOR PLEA OF GUILTY; The Defendant agrees that the

statement of facts, signed by the parties and incorporated herein by this
reference, provides the basis for its guilty plea in this case, and is a true and
accurate statement of the Defendant's actions or omissions with regard to the

                                        4
Case 4:19-cr-40080-KES Document 3 Filed 09/10/19 Page 5 of 6 PageID #: 8




charges to which it is entering a plea, and that the Court may rely thereon in
determining the basis for its plea of guilty as provided for in this plea agreement.
       L.    WAIVER OF SPEEDY TRIAL: The Defendant agrees to waive any
rights to a speedy trial nnder either the United States constitutioh or the Speedy
Trial Act. This waiver is necessary so that the Conrt will have the benefit of all
relevant information at sentencing.

      N.     PARTIES BOUND: It is further understood and agreed that this
agreement is limited to the United States Attorney s Office for the District of
South Dakota, and.that this agreement cannot and does not bind other federal,
state, or local prosecuting authorities.

      O.     SCOPE OF AGREEMENT: This agreement shall include any
attachments, exhibits or supplements designated by the parties. It is further
understood and agreed that no additional promises, agreements, or conditions
have been entered into other than those set forth in this agreement, and this
agreement supersedes any earlier or other understanding or agreement.
      P.     WAIVER OF DEFENSES AND APPEAL RIGHTS: The Defendant

hereby waives all defenses and its right to appeal any non-jurisdictional issues.
                     SUPPLEMENT TO PLEA AGREEMENT

      The United States will file a Supplement to Plea Agreement which is
required to be filed in every case in compliance with the Court's Standing Order.
Case 4:19-cr-40080-KES Document 3 Filed 09/10/19 Page 6 of 6 PageID #: 9




                                 DENNIS R._HOLMES
                                 Acting



Date
                                                 States Attorney
                                    ). Box
                                 Sioux Falls, SD 57101-2638
                                 Telephone: (605)330-4400
                                 Facsiinile: (605)330-4410
                                 E-Mail; Jeremy.Jehansdri@usdoi'.gov

APPROVED:
DENNIS R. HOLMES
Acting United States Attorney



DENNIS R. HOLMES




  'P I   I                       Hultgren Coh^tpactigja;
                                -Tfefendant
                                       as.                    /»» 0.
                                     SPCL.




Date                             Mark O'Leaty
                                 Attorney for Defendant
